
	
		I
		112th CONGRESS
		1st Session
		H. R. 2196
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct President, utilizing the Western Area Power
		  Administration, to acquire renewable energy in amounts sufficient to ensure
		  that, of the total amount of electric energy the Federal Government consumes
		  during any fiscal year, certain minimum amounts shall be renewable energy, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Renewable Energy Expansion
			 Act or the FREE
			 Act.
		2.Renewable energy
			 requirement
			(a)In
			 generalSubsection (a) of
			 section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852(a)) is amended to
			 read as follows:
				
					(a)Requirement
						(1)The President, utilizing the Western Area
				Power Administration for electric energy procurement when practicable, shall
				ensure that, to the extent economically feasible and technically practicable,
				of the total amount of electric energy the Federal Government consumes during
				any fiscal year, the following amounts shall be renewable energy:
							(A)Not less than 10 percent in fiscal year
				2014.
							(B)Not less than 12.5 percent in fiscal years
				2015 through 2016.
							(C)Not less than 15 percent in fiscal years
				2017 through 2018.
							(D)Not less than 17.5 percent in fiscal years
				2019 through 2020.
							(E)Not less than 20
				percent in fiscal years 2021 through 2022.
							(F)Not less than 22.5
				percent in fiscal years 2023 through 2024.
							(G)Not less than 25
				percent in fiscal year 2025 and each fiscal year thereafter.
							(2)Nothing in this
				subsection shall require existing electric energy customers of the Western Area
				Power Administration to pay any of the costs the Administration incurs
				associated with compliance with this
				subsection.
						.
			(b)Production on
			 Federal and Indian landsSection 203 of the Energy Policy Act of
			 2005 (42 U.S.C. 15852) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Production on
				Federal and Indian landsThe
				Secretary of the Interior shall seek to maximize the amounts of renewable
				energy produced on Federal lands and Indian land as defined in title XXVI of
				the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) for purposes of
				compliance with subsection (a).
						.
				
